Citation Nr: 0627701	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypernephroma, status, 
post right nephrectomy, (claimed as soft tissue sarcoma).

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2004 
rating decision of the Manchester, New Hampshire Regional 
Office (RO) that denied service connection for status, post 
right nephrectomy, (claimed as soft tissue sarcoma) and 
hypertension.

The veteran's claim for service connection for hypertension 
is not currently on appeal.


FINDINGS OF FACT

1.  The veteran's hypernephroma is not related to any in-
service disease or injury, including exposure to Agent 
Orange.

2.  Soft tissue sarcoma has not been demonstrated.


CONCLUSION OF LAW

Hypernephroma, claimed as soft tissue sarcoma, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 


The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in November 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for soft tissue sarcoma and 
kidney removal.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the November 
2004 VCAA letter contained a notation that the veteran was to 
send the VA any evidence in his possession that pertained to 
his appeal. 

The notice was in fact provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the November 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed disorder.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no competent evidence that 
the veteran's claimed disorder may be related to service.  
Accordingly, the Board finds that an examination and a 
corresponding etiology opinion are not "necessary."  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

If a veteran was exposed to herbicidal agents during active 
service, the following diseases will be service connected if 
they otherwise meet the requirements of 38 C.F.R. 
§ 3.307(a)(6):

Chloracne or other acneform disease 
consistent with chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea)
Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

The term "soft-tissue sarcoma" includes 
the following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma)
Proliferating (systemic) 
angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon 
sheath
Malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), 
glandular and epithelioid malignant 
schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and 
aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and 
subacute peripheral neuropathy means 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to a herbicide agent and 
resolves within two years of the date of 
onset.
38 C.F.R. § 3.309(e).

Service connection will be granted to a veteran with in-
service exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year.  38 C.F.R. 
§ 3.307(a)(6).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The service medical records contain no findings referable to 
kidney disease.

In July 1990, the veteran presented for a renal arteriogram 
as he had a renal cyst or mass on his right kidney.  Its 
appearance was most likely indicative of a hypernephroma.  A 
CT scan confirmed the presence of a cyst in the left kidney 
and a mass in the right kidney.

In August 1990, he was admitted to a hospital with carcinoma 
of his right kidney which required a right radial 
nephrectomy.  The post-surgery microscopic diagnosis listed 
the mass as a well differentiated hypernephroma of the right 
kidney.

In February 1991, Max K. Willscher, M.D., wrote that the 
surgery should have cured the hypernephroma.

On private evaluation in October 1993, there was a cyst in 
the lower left kidney.  In August 1994, an evaluation of the 
cyst revealed no malignant cells.  The cyst was then 
aspirated.  

An examination in June 1998 indicated that the veteran was 
status post right nephrectomy for renal cell carcinoma.

In February 2003, the veteran presented for an "Agent Orange 
exam" as he indicated that he was exposed to Agent Orange 
during his active duty in Vietnam.  He was diagnosed with 
hypertension, ulcerative colitis and renal cell carcinoma of 
his right kidney in 1990 which required a nephrectomy.

An examination in November 2003 again indicated that the 
veteran had a malignant neoplasm of his right kidney which 
required a nephrectomy.

Analysis

The veteran claims that he is entitled to service connection 
based on his diagnosed hypernephroma.  Specifically in 
January 2005 and August 2005 statements, he claims that his 
hypernephroma is in fact a soft tissue sarcoma that resulted 
from his exposure to Agent Orange during his active service 
during the Vietnam War.

Hypernephroma is not among the diseases subject to 
presumptive service connection on the basis of exposure to 
herbicides.  38 C.F.R. § 3.309(e).  Soft tissue sarcoma is 
among the listed diseases.  There is, however, no competent 
evidence that the veteran's disease is soft tissue sarcoma.  
As a lay person he is not competent to report this diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Since the 
competent evidence is all to the effect that his disease was 
hypernephroma, and that condition is not listed in 38 C.F.R. 
§ 3.309(e), the evidence is against the grant of service 
connection on the basis of the presumptions afforded 
veteran's exposed to Agent Orange or other herbicidal agents.  

With regard to direct service connection, the veteran has a 
present disability as he is status, post right nephrectomy.

Therefore, the remaining determinations involve whether there 
was an in-service disability and whether there is a causal 
relationship between the present disability and the disease 
incurred or aggravated during service.

The element of an in-service injury is satisfied by the 
veteran's presumed exposure to herbicidal agents.

The records indicate that hypernephroma was not identified 
until July 1990; and there is no competent evidence relating 
that disease to the in-service herbicide exposure or to any 
other disease or injury in service.  Therefore, there is no 
competent evidence of a nexus between the current disability 
and service.  In this regard, the veteran has asserted that 
there is such a relationship, but as a lay person is not 
competent to provide an opinion as to medical causation.  
Grottveit v. Brown, 38 C.F.R. § 3.159(a)(1) (2005).

Malignant tumors that become manifest to a compensable degree 
within one year of service are presumed to be service 
connected.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  In this case, the hypernephroma was first manifested 
in approximately 1990, decades after service.  

Absent competent evidence of a link between the veteran's 
service and hypernephroma, the preponderance of the evidence 
is against the claim of entitlement to service connection.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for hypernephroma, status, 
post right nephrectomy, claimed as soft tissue sarcoma as a 
result of exposure to herbicides, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


